  Case: 1:21-cv-00623-DAP Doc #: 10 Filed: 05/12/21 1 of 8. PageID #: 79




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CHRISTOPHER SEAN BAKER,                       )       CASE NO. 1:21 CV 00623
                                              )
               Plaintiff,                     )       JUDGE DAN AARON POLSTER
                                              )
         vs.                                  )       MEMORANDUM OPINION
                                              )       AND ORDER
BRYANT & STRATTON COLLEGE,                    )
                                              )
               Defendant.                     )


       Pro se Plaintiff Christopher Sean Baker (“Baker”) has filed this action against

Defendant Bryant & Stratton College (“Bryant & Stratton” or “Defendant”) entitled

“Complaint: Breach of Contract.” Bryant & Stratton filed a Motion to Dismiss Plaintiff’s

Complaint and for Sanctions (Doc. 6). For the following reasons, Defendant’s Motion is

granted in part and denied in part, and this action is dismissed.

A. Background

         On August 15, 2017, Baker filed a complaint under the American with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq., against Bryant & Stratton, in Baker v. Bryant & Stratton

College, N.D.Ohio No. 1:17-CV-01705, 2017 U.S. Dist. LEXIS 209236 (Dec. 20, 2017)

(“Baker I”). Baker alleged that Bryant & Stratton failed to provide him with reasonable testing

accommodations pursuant to the ADA and Bryant & Stratton retaliated against him for his

requested accommodations. See Baker I at *1-3.

       In his Complaint in Baker I, Baker alleged the following: (1) some time between January
  Case: 1:21-cv-00623-DAP Doc #: 10 Filed: 05/12/21 2 of 8. PageID #: 80




and April 2015, he requested Bryant & Stratton provide him with academic accommodations “to

comply with [his] doctor’s treatment” and Bryant & Stratton did not provide the

accommodations, which caused Baker to fail two classes; (2) during the period of May to

August 2015, Bryant & Stratton did not comply with the requested accommodations or comply

with its May 6, 2015 letter in which Bryant & Stratton purportedly stated that it would “follow”

academic accommodations and permit Baker to repeat the failed third semester at no expense,

he was forced to take his test in a room above active construction rather than a quiet testing

room, and his test was graded with a different, harsher standard; and (3) the director of the

nursing program refused Baker’s request to use a quiet testing room because the room lacked

security cameras to watch Baker. Id. at *1-4.

       On December 20, 2017, the Court granted Bryant & Stratton’s Motion for Judgment on

the Pleadings in part, finding that Baker’s claims were time barred, and dismissed Baker’s

Complaint with prejudice. Id. at *9-10. Baker appealed to the Sixth Circuit Court of Appeals,

and on August 31, 2018, the Sixth Circuit affirmed this Court’s decision. Baker v. Bryant &

Stratton College, 6th Cir. No. 18-3082, 2018 U.S. App. LEXIS 24973 (Aug. 31, 2018).

       On March 18, 2021, more than two years after the Sixth Circuit affirmed this Court’s

decision in Baker I, Baker filed this Complaint in which Baker once again alleges Bryant &

Stratton committed unlawful acts surrounding testing accommodations in 2015. Specifically,

Baker alleges in this Complaint that Bryant & Stratton failed to comply with its student

handbook by failing to provide testing accommodations; it breached a “valid legal contract”

outlined in Bryant & Stratton’s letter of May 6, 2015; and it defrauded Baker in order to obtain

his tuition payments. See Doc. 1.

                                                -2-
  Case: 1:21-cv-00623-DAP Doc #: 10 Filed: 05/12/21 3 of 8. PageID #: 81




         Bryant & Stratton filed a Motion to Dismiss Plaintiff’s Complaint and for Sanctions,

asserting that Baker’s Complaint in this action should be dismissed based on the principles of

res judicata. See Doc. 6. Defendant states that Baker now seeks “the proverbial second bite at

the apple” by re-labeling his ADA claims as a “breach of contract” and “fraud.” Id. Defendant

also requests sanctions against Baker for the re-filing of essentially the same claims that were

dismissed in Baker I and offering no new facts, alleging no new misconduct, and failing to

identify any new transactions or occurrences giving rise to claims against Defendant. Id. at 9.

         Baker opposes Defendant’s Motion.

B. Standard of Review

         Under Federal Rule of Civil Procedure 12(b)(6), a party may move for the dismissal of

claims when the claimant has failed to “state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). When deciding a motion to dismiss under this rule, the function of the Court is

to test the legal sufficiency of the Complaint. See Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

1993).

         In reviewing the Complaint, the Court must construe the pleading in the light most

favorable to the plaintiff, accept all factual allegations as true, and determine whether the

complaint contains “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). Plaintiff's

Complaint must provide a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). The plaintiff’s obligation to provide the grounds for

relief “requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555. Although a complaint need not contain

                                                 -3-
  Case: 1:21-cv-00623-DAP Doc #: 10 Filed: 05/12/21 4 of 8. PageID #: 82




detailed factual allegations, its “factual allegations must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true.”

Id. The Court is “not bound to accept as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986).

       The Supreme Court further explained the “plausibility” requirement, stating that “a

claim has facial plausibility when the Plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 677-78, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). Furthermore, “the

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant acted unlawfully.” Id. This determination is a “context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

       Additionally, pro se pleadings are held to “less stringent standards than formal pleadings

drafted by lawyers” and must be liberally construed. Boag v. MacDougall, 454 U.S. 364, 365

(1982) (per curiam) (citing Haines v. Kerner, 404 U.S. 519 (1972)); see also Franklin v. Rose,

765 F.2d 82, 85 (6th Cir. 1985) (pro se complaints are entitled to liberal construction) (citations

omitted). The Court, however, is not required to conjure unpleaded facts or construct claims on

Plaintiff’s behalf. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted);

Beaudett v. City of Hampton, 775 F.2d 1274, 1277-78 (4th Cir. 1985).

C. Law and Analysis

       Baker claims in this action that Bryant & Stratton (1) failed to comply with its student

handbook by failing to provide testing accommodations; (2) breached a “valid legal contract”

outlined in Defendant’s letter of May 6, 2015; and (3) defrauded Baker in order to obtain his

                                                 -4-
  Case: 1:21-cv-00623-DAP Doc #: 10 Filed: 05/12/21 5 of 8. PageID #: 83




tuition payments. See Doc. 1. Baker’s claims, however, are barred by res judicata.

        The doctrine of res judicata promotes judicial economy and protects litigants from the

burden of relitigating claims and issues with the same parties. Parklane Hosiery Co v. Shore,

439 U.S. 322, 326, 99 S. Ct. 645, 58 L. Ed. 2d 552 (1979). See also Martin v. Dana Driveshaft

Manufacturing, L.L.C., 2010 U.S. Dist. LEXIS 91243, 2010 WL 3515597 at *2 (N.D. Ohio.

Sept. 2, 2010).

        Res judicata is “the preclusive effect of a judgment” and encompasses claim preclusion

and issue preclusion. Taylor v. Sturgell, 553 U.S. 880, 892, 128 S.Ct. 2161, 171 L.Ed.2d 155

(2008). Under claim preclusion, “a final judgment forecloses ‘successive litigation of the very

same claim, whether or not relitigation of the claim raises the same issues as the earlier suit.’”

Id., quoting New Hampshire v. Maine, 532 U.S. 742, 748, 121 S. Ct. 1808, 149 L. Ed. 2d 968

(2001). Issue preclusion, however, “bars ‘successive litigation of an issue of fact or law

actually litigated and resolved in a valid court determination essential to the prior judgment,’

even if the issue recurs in the context of a different claim.” Taylor, 553 U.S. at 892, quoting

New Hampshire, 532 U.S. at 748-49.

        When a previous judgment upon which the defendant bases a res judicata argument was

issued by a federal court on a federal question, the Court must look to federal law to determine

the judgment’s preclusive effect. Hamilton’s Bogarts, Inc., v. Michigan, 501 F.3d 644, 650 (6th

Cir.2007). Under federal law, res judicata applies when (1) there is a final decision on the

merits of the first action by a court of competent jurisdiction; (2) the second action involves the

same parties, or their privies, as the first; (3) the second action raises an issue actually litigated

or that should have been litigated in the first action; and (4) there is identity of claims. See Rawe

                                                  -5-
  Case: 1:21-cv-00623-DAP Doc #: 10 Filed: 05/12/21 6 of 8. PageID #: 84




v. Liberty Mut. Ins. Co., 462 F.3d 521, 528 (6th Cir. 2006); Hamilton’s Bogarts, 501 F.3d at 650

n. 4 (6th Cir. 2007); Walker v. General Telephone Co., 25 Fed. Appx. 332, 336 (6th Cir. 2001)

(citations omitted).

       Addressing the third element, the Sixth Circuit has stated that res judicata requires that if

an action is dismissed on the merits, the judgment operates as an absolute bar to any subsequent

action between the same parties concerning “every matter that was actually litigated in the first

case as well as every other ground of recovery that might have been presented.” Walker, 25

Fed. Appx. at 336, citing Black v. Ryder/P.I.E. Nationwide, Inc., 15 F.3d 573, 582 (6th Cir.

1994). Concerning the fourth element of res judicata, “identity of claims,” or causes of action,

means an “identity of the facts creating the right of action and of the evidence necessary to

sustain each action.” Westwood Chem. Co. v. Kulick, 656 F.2d 1224, 1227 (6th Cir. 1981). And

where the two causes of action arise from the “same transaction, or series of transactions,” the

plaintiff should have litigated both causes in the first action and may not litigate the second

issue later. See Rawe, 462 F.3d at 529.

       Here, all four elements of res judicata are satisfied. There is no question that this second

action involves the same parties as Baker I. The only two parties in each of the actions are

Baker and Bryant & Stratton.

       And the decision in Baker I, in which the Court granted Defendant’s Motion for

Judgment on the Pleadings because Baker’s claims were barred by the statute of limitations and

dismissed Baker’s claims with prejudice, was a decision on the merits for purposes of res

judicata. See Mitchell v. Chapman, 343 F.3d 811, 820 (6th Cir. 2003) (citing Nathan v. Rowan,

651 F.2d 1223, 1226 (6th Cir. 1981)) (“[A] dismissal for failing to comply with a statute of

                                                -6-
  Case: 1:21-cv-00623-DAP Doc #: 10 Filed: 05/12/21 7 of 8. PageID #: 85




limitations is a decision on the merits for claim preclusion purposes.”); see also Wheeler v.

Dayton Police Dep’t, 807 F.3d 764, 767 (6th Cir. 2015) (“We reached the merits of the

excessive-force challenge, because dismissals on statute-of-limitations grounds are judgments

on the merits.”).

       Finally, this second action stems from the “same transaction, or series of transactions” as

in Baker I and therefore should have been litigated in the first action. Baker attempts to

persuade the Court that his new Complaint is not a reiteration of his claims in Baker I by

characterizing his “new” claims in this second action as the failure to comply with Defendant’s

student handbook, “breach of contract,” and “fraud.” These allegations, however, stem from the

defendant’s purported failure to provide ADA-compliant testing accommodations in 2015 as

alleged in Baker I, and the same facts essential to the claims made in Baker I are necessary to

sustain this action. Baker’s “new” claims therefore could have been presented in Baker I.

There is no suggestion that these “new” claims were previously unavailable. Accordingly, the

third and fourth elements of res judicata are satisfied.

       All of the elements being satisfied for the application of res judicata, Baker is precluded

from litigating the issues he raises in the Complaint in this action.

       The Court is very tolerant of legal filings from pro se litigants. The Court, however, will

not permit any litigant to use the Court’s resources to address filings which are clearly designed

to harass the Court or the defendant. Federal courts have both the inherent power and

constitutional obligation to protect their jurisdiction from conduct which impairs the ability to

carry out Article III functions. Procup v. Strickland, 792 F.2d 1069, 1073 (11th Cir. 1986).

Moreover, this Court has the responsibility to prevent litigants from unnecessarily encroaching

                                                 -7-
  Case: 1:21-cv-00623-DAP Doc #: 10 Filed: 05/12/21 8 of 8. PageID #: 86




on judicial machinery needed by others. Id. To achieve these ends, the United States Court of

Appeals for the Sixth Circuit has approved enjoining vexatious and harassing litigants by

requiring them to obtain leave of court before submitting additional filings. Filipas v. Lemons,

835 F.2d 1145 (6th Cir. 1987); Wrenn v. Vanderbilt Univ. Hosp., Nos. 94-5453, 94-5593, 1995

WL 111480 (6th Cir. Mar. 15, 1995)(authorizing a court to enjoin harassing litigation under its

inherent authority and the All Writs Act, 28 U.S.C. § 1651(a) (citations omitted)). Baker’s new

Complaint is essentially a reiteration of the same claims that were dismissed in Baker I and fails

to identify any new facts or occurrences giving rise to a claim against Defendant. This new

pleading can be construed as an attempt to harass the Court and the Defendant and obstruct the

legal process. Baker is therefore cautioned that continued efforts to file similar repetitive

pleadings may result in sanctions being issued against him.

D. Conclusion

       For the foregoing reasons, Defendant’s Motion to Dismiss (Doc. 6) is hereby

GRANTED, and Plaintiff’s action is DISMISSED. Defendant’s request for an award of costs

and attorney fees incurred in defending this action is DENIED. Additionally, Plaintiff’s

“Motion to Make Clear and Certain” (Doc. 3) is denied as moot.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.

                                               /s/ Dan Aaron Polster    5/12/21
                                              DAN AARON POLSTER
                                              UNITED STATES DISTRICT JUDGE




                                                -8-
